DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Preston on 01/08/2021.
The application has been amended as follows: 
Regarding claim 3, line 16, “at least one SR” has been replaced with “the at least one SR”.
Regarding claim 3, line 17, “a transmission in a subframe” has been replaced with “the transmission in the subframe”.

Regarding claim 4, lines 13-14, “at least one SR” has been replaced with “the at least one SR”.
Regarding claim 4, line 14, “a transmission in a subframe” has been replaced with “the transmission in the subframe”.
Regarding claim 4, lines 22-23, “a random access procedure” has been replaced with “the random access procedure”.

Specification
The specification amendment submitted on 12/28/2020 which amended the title and paragraph [0061] has been accepted.

Drawings
The drawings were received on 12/28/2020.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 3-11, filed 12/28/2020, with respect to claims 3-4 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 3-4 has been withdrawn. 


Allowable Subject Matter
Claims 3-4 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469